Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 11/22/2022, have been noted and entered.  Examiner notes the amendment to claim 1 and cancellation of claims 13-19.  Claims 1, 3-9, 11-12 and 21-23 are pending.
Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.  Applicants have argued that Koga discloses different CVD precursors, and notes that there is no disclosure of 1100 to 1150C as the first deposition phase.  Applicant’s argue that the deposition phase is 1200 in the examples and therefore does not disclose the claimed range.  Initially, the examiner does not disagree that the examples disclose 1200C; however, the disclosure in the examples does not limit the entire disclosure.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
	Here, the applicant’s have argued a narrow example limits the disclosure to one of ordinary skill in the art.   The combination of references makes obvious the claimed temperature as set forth in the office action and therefore the examiner maintains the rejection.
	Koga discloses the reaction temperature is a result effective variable, directly affecting the diffusion rate and decomposition rate (0116-0117), and how a low reaction temperature or high reaction temperature will affect diffusion and decomposition rate.  
	As for the specific temperature, the examiner notes such is taught by Miyata at Example 1 (see 190 SLM and 1100C).  Therefore it would have been obvious to use the known flow rate and temperature.  While the reference discloses this to not be the first temperature, the reference is cited as evidence that such a temperature is a known reaction temperature for infiltration.  
Additionally, Miyata discloses that the characteristics of the SiC grain can be altered by changing the CVD reaction conditions, including the flow rate, temperature and mixing ratio of the silicon and hydrogen (column 5, lines 9-30).  As such, taking the level of one of ordinary skill in the art, it would have been obvious to have determined through routine experimentation, the optimum temperature and flow rate to deposit the desired SiC grains.
Therefore, the totality of the references explicitly suggest the claimed temperature and at the very least both Miyata and Koga individually discloses the reaction temperature is a result effective variable and one of ordinary skill in the art has sufficient understanding, skill and knowledge to determine the optimum reaction temperature through routine experimentation to achieve the desired SiC impregnation.  Please note that the test of obviousness is not an express suggestion of the claimed invention in any or all references, but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them (In re Rosselet, 146 USPQ 183).
	Applicants have not offered any factual evidence that the temperature as claimed would provide unexpected, unpredictable results or other secondary considerations and therefore the examiner maintains that the applicant has failed to proffer sufficient factual evidence to rebut the examiner’s prima facie case of obviousness. 
	All other arguments not specifically addressed above are deemed moot as mere attorney speculation or failing to particular point out any additional deficiencies of the prior art.  
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2022 and 9/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 10, 12 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20180002236 by Koga et al. taken collectively with US Patent 6300226 by Miyata et al. taken with “Chemical Vapour Infiltration on SiC in Porous Graphite Materials” by Walasek et al. and US Patent 3925577 by Fatzer et al.
Koga discloses a method of manufacturing a silicon carbide coated body comprising at least two silicon carbide layers, comprising: 
A) positioning a porous graphite substrate having an open porosity in a process chamber (00011-0012, 00128);  
B) heating the porous graphite substrate in the process chamber to a temperature to 1200 C. (Example 1) ;  
C) depositing on the porous graphite substrate in a first deposition phase crystalline silicon carbide grains to form a silicon carbide coated graphite substrate by introducing a mixture of gases into the process chamber with a first amount of raw material gas in the process chamber (0129-0136); 
D) increasing or reducing an amount of raw material gas in the process chamber and depositing in a second deposition phase crystalline silicon carbide grains on the silicon carbide coated graphite substrate by introducing a second amount of raw material gases (0068-0069, 0134-0135);  
As for the requirement of different densities, the examiner notes the prior art discloses adjusting the amount of precursor gas during the CVD chamber and therefore would reasonably disclose the deposition of different densities, see also Figure 3-4 and accompanying text).
As for the requirement of raw materials and pressure, Koga discloses CVD process using raw materials including carbon and silicon sources methyltrichlorosilane; however, fails to disclose DMS and hydrogen at atmospheric pressure as specifically claimed.  However, Miyata, also forming a SiC layer onto graphite by using a similar CVD process and discloses heating at normal pressure under hydrogen atmosphere and using hydrogen carrier gas to supply the raw materials, including halogenated organic silicon such as methyltrichlorosilane or dichlorodimethylsilane (i.e. dimethyldichlorosilane) (column 4, lines 52-68).  Therefore, taking the references collectively and all that know to one of ordinary skill in the art, it would have been obvious to have modified Koga to use the CVD method and raw material gases as suggested by Miyata as such would have led to predictable and successful results (i.e. SiC on graphite).  
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
	As for the specific precursor, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	Koga discloses a graphite substrate with a porosity of 12% such that the raw material readily infiltrates into the inside of the pore and 20% or less so that the body has sufficient strength (0012).   Therefore, initially discloses a range that is close to the range as claimed and therefore makes obvious this range.  A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  
Additionally, the disclosure of Koga illustrates that the porosity is a result effective variable, directly affecting the strength and the degree of infiltration; however, fails to explicitly disclose the claim porosity.  However, Walasek, also teaching of SiC infiltration of graphite disclose such will infiltrate the pores when the graphite has a porosity of 8 to 22% and illustrates that the degree of porosity will necessarily affect the ease of infiltration but will also affect the oxidation resistance.  Therefore, taking the references collectively it would have been obvious to have infiltrated a graphite with a porosity that is in the range as claimed to balance the ease of infiltration with the strength.   Here, the determination of the optimum porosity through routine experimentation would have been obvious to one of ordinary skill in the art at the time of the invention.  
	As for the requirement of the first mixture temperature and flow rate, the examiner notes such is taught by Miyata at Example 1 (see 190 SLM and 1100C).  Therefore it would have been obvious to use the known flow rate and temperature.  Additionally, Miyata discloses that the characteristics of the SiC grain can be altered by changing the CVD reaction conditions, including the flow rate, temperature and mixing ratio of the silicon and hydrogen (column 5, lines 9-30).  As such, taking the level of one of ordinary skill in the art, it would have been obvious to have determined through routine experimentation, the optimum temperature and flow rate to deposit the desired SiC grains.  As for the requirement of tetrahedral crystals and depth of the tendrils, the Koga with Miyata and Weidman disclose and makes obvious the claimed process steps and therefore must reasonably result in the claimed results unless the applicant is using specific process steps or process parameters that are neither claimed nor disclosed as necessary to achieve the claimed tetrahedral crystals.  	
As for the requirement of tendrils and depth is noted; however, a review of the specification illustrates that such is depth the SiC infiltrates the graphite substrate from the surface to a depth in the pores (see applicants specification at page 34, which defines tendrils) and therefore the prior art that infiltrates the pores of graphite using an obvious process would have resulted in what can reasonably be considered tendrils within the scope of the claims as drafted.  Koda discloses a depth of SiC infiltration into the pores of e.g. 150 microns which abuts and thus makes obvious the claims as drafted (0023) and such infiltration would read on the defined tendrils as discussed above.
As for the added claim requirement, that is the graphite has an average grain size of less than 0.05 mm, the examiner notes that Koga generally discloses porous graphite substrate and does not specifically note the grain size.  However, Fatzer, also teaching a SiC coated porous graphite body discloses using various graphite substrates, including fine grained porous graphite (column 1, lines 15-25, column 2, lines 20-30).  Fatzer discloses such porous graphite substrates include those with maximum grain size of 0.001 inches (see e.g. column 2, lines 20-30), wherein this range overlaps the broadly drafted claim language and thus makes obvious the claimed average grain size (i.e. maximum grain size, 0.001 inch is 0.0254 mm, is below the claimed average and thus Fatzer’s average will fall within the claimed range, i.e. even if all are the maximum grain size such reads on the claim scope).   Therefore taking the references collectively and all that is known to one of ordinary skill in the art, it would have been obvious to have modified Koga to use a fine grained porous graphite substrate for the SiC CVI/CVD coating because Fatzer discloses such substrate benefit from SiC coatings.   In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  
Claim 5:  Koga discloses the concentration of the raw material in the second stage is higher than the first state (0135) and discloses dividing the process into any number of stages (0068-0069); however, fails to disclose the claimed twice as much.  However, additionally, Koga discloses the amount of raw material directly affects the decomposition rate (0135).  Therefore, it would have been obvious to have determined the relative amount of raw material, including a first and second stage with the second stage being twice as much raw material, through routine experimentation to reap the benefits of SiC infiltration and decomposition rate because Koga general discloses second stage with more raw material and such will affect the decomposition rate.
	Claim 8:  Koda discloses the porous graphite has pores with a diameter of 10 to 100 microns (011, 0004) and therefore discloses ranges that overlap and thus make obvious the claims as drafted. 
	Claim 12:  Koda discloses a depth of SiC infiltration into the pores of e.g. 150 microns which abuts and thus makes obvious the claims as drafted (0023) and such infiltration would read on the defined tendrils as discussed above.
	Claim 21:  Miyata discloses the characteristics of the grain and size will be different based on the change of the CVD conditions and therefore the different crystal size would necessarily follow by changing the CVD reaction conditions.
	Claims 22-23:  As noted above, Miyata explicitly discloses the feed gas flow rate is a result effective variable and therefore determination of the optimum feed gas flow rate through routine experimentation to provide the SiC with the desired SiC grains would have been obvious to one of ordinary skill in the art.

Claim 3-4, 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. taken collectively with Miyata et al., Walasek et al. and Fatzer and further with US Patent Application Publication 20160065404 by Weidman et al.
Claim 3:  Koga et al. taken collectively with Miyata et al., Walasek et al. and Fatzer adisclose all that is taught above and both Koga (as discussed above) and Miyata (column 5) each individually disclose successive layers of SiC using different process conditions including concentration and also discloses adjusting the temperature of the CVD reactions and therefore discloses the temperature is a result effective variable, directly affecting the grains of SiC, and therefore taking the references collectively it would have been obvious to have modified Koga with Miyata to have cooled the body because such is recognized by Miyata as directly affecting the SiC grain formation and Miyata and Koga discloses adjusting the temperature to achieve the desired SiC formation. 
Koga and Miyata disclose depositing any number of stages and therefore it would have been obvious to perform the various stages as claimed, by varying the concentration of the raw material, as made obvious by the references.
Koga et al. taken collectively with Miyata et al., Walasek et al. and Fatzer fails to disclose the changing the position.  However, Weidman discloses SiC film (0050) and discloses adjusting the position of the substrate in steps or continuously to minimize the effects of local variability in gas flow (0049) and therefore taking the references collectively it would have been obvious to have modified Koga with Miyata to change the position as claimed to reap the benefit of minimizing the effects of local variability in gas flow.  As for the requirement of tetrahedral crystals, the Koga with Miyata and Weidman disclose and makes obvious the claimed process steps and therefore must reasonably result in the claimed results unless the applicant is using specific process steps or process parameters that are neither claimed nor disclosed as necessary to achieve the claimed tetrahedral crystals.
Claim 4:  Koga discloses gradual increase (00069, 0135).
Claim 6:  The concentration adjustment would have been obvious for the reasons set forth above with respect above.
Claim 7:  The prior art discloses increasing an amount of raw material which would necessarily result in the claimed results as the claims illustrate that the particle size naturally flows from the concentration.
Claim 11:  Koga and Miyata make obvious these claim requirements as specifically addressed above (see also Koga at Figure 2 and 4).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. taken collectively with Miyata et al., Walasek et al. and Fatzer and further with US Patent Publication 20160111272 by Girard et al.
Koga et al. taken collectively with Miyata et al., Walasek et al. and Fatzer discloses all that is taught above; however, fails to disclose the impurity.  However, Girard also discloses CVD of using similar precursors (0097-00103) for the formation of silicon carbide films (0086) and Girard discloses using an raw material that has a siloxane impurity within the range as claimed (0022-0027, 0091) and therefore taking the reference collectively using the raw material for vapor deposition the SiC to have the siloxane impurity in the amount as claimed would have been obvious as predictable.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/Primary Examiner, Art Unit 1718